Citation Nr: 0210978	
Decision Date: 08/30/02    Archive Date: 09/05/02	

DOCKET NO.  97-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to a service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1960 to December 
1962.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 1999 at which time it was 
remanded in pertinent part for further development.  The case 
has been returned to the Board for appellate review.  

A review of the evidence of record discloses that in July 
2002 the veteran was issued a statement of the case with 
regard to his entitlement to an effective date earlier than 
April 17, 2001, for the grant of a 100 percent disability 
evaluation for a psychiatric disability.  A substantive 
appeal is not of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is as likely as not that the veteran's heart disease 
has been chronically worsened or aggravated by his service-
connected psychiatric disorder.  


CONCLUSION OF LAW

The veteran's heart disease is reasonably due to or the 
result of his service-connected psychiatric disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The case has been 
remanded by the Board on two separate occasions for further 
development and the record includes both VA and private 
medical records.  Further, the veteran has been provided 
information as to the types of evidence needed to support his 
claim.  In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, the Board, as further discussed below, has granted the 
appeal.  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1131.  That an injury 
incurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When after consideration of all the evidence and material of 
record in an appropriate case before VA, there is no 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2001).  

A review of the medical evidence of record reflects that the 
service medical records are without reference to the presence 
of heart disease and it is not otherwise contended.  The post 
service medical records reflect documentation of 
cardiovascular problems in the mid-1990's.  Of record is the 
report of an emergency room visit at a private hospital in 
February 1995 at which time the veteran complained of a 
history of an irregular heartbeat, nausea, and dizziness.  He 
stated this had been going on for some time, but had gotten 
particularly bad the past week.  Electrocardiogram tracings 
showed possible old inferior wall injury.  The veteran did 
not want to remain hospitalized for observation.  The 
assessment was cardiac dysrhythmia, of unknown etiology.  

Subsequent records include a December 1997 statement from 
Samuel J. King, M.D.  The physician indicated the veteran had 
atrial fibrillation which was an intrinsic heart disease.  He 
added that any significant stressors such as anxiety and 
depression "will exacerbate and perpetuate the problems of 
atrial fibrillation.  However, this is not the direct cause 
but anxiety is indeed a stressor which can aggravate this 
intrinsic heart condition."  

Also of record is a letter received in January 1998.  It was 
from an individual who stated she was a nurse who worked for 
a physician for some 23 years in a clinic until the 
physician's death in 1992.  She indicated that as far back as 
she could recall, the veteran was a patient of the 
physician's and received treatment for his "nerves and heart 
condition among other things."  

Additional medical evidence includes the report of a heart 
examination accorded the veteran by VA in May 2000.  It was 
noted the veteran had undergone an angioplasty in 1996.  He 
was receiving treatment at the VA facility for 
atherosclerotic heart disease and hypertension.  Current 
examination impressions were: Hypertension; and 
atherosclerotic heart disease with atrial fibrillation.  

Also of record is an undated (apparently August 2000) 
communication from a VA physician who stated that the veteran 
had known coronary artery disease and a psychiatric diagnosis 
of dysthymic disorder.  He opined there was no etiological 
relationship between the dysthymic disorder and the coronary 
artery disease.  He noted that while stress and stressful 
situations "have historically been considered to be a risk 
factor for heart disease, there is clearly a difference 
between a risk factor and direct cause.  Historically, the 
most heralded association of coronary disease with a 
psychosocial disorder was with the so-called type A 
personality, an entity that has been difficult to define and 
the studies performed would not meet the current expected 
level of the evidence."  The physician indicated when 
considering whether manifestations of the dysthymic disorder 
might have aggravated the coronary disease, the coronary 
disease and its manifestations seemed to be stable at the 
present time and the veteran's cardiac function was described 
as near normal.  He concluded by indicating that it "does not 
seem likely that a psychiatric disorder is contributing 
significantly to any coronary disease and symptoms."  

Also of record is an April 2001 communication from Rosa 
Kathleen Riggs, Ph.D., M.D., who stated that she first saw 
the veteran in 1996 and had been seeing him on a regular 
basis since that time.  Previous communications from her are 
of record.  She stated that because of the veteran's 
depression and severe anxiety, he had not sustained a good 
eating, sleeping, or work pattern.  She noted generalized 
anxiety and depression enhanced and increased the risk of 
arrhythmias, sudden cardiac death, high cholesterol, 
decreased adherence to medical regimen, and lifestyle 
changes.  She stated that depression and anxiety impaired the 
veteran's recovery from heart disease and blood clots.  

The Board has reviewed the comments and opinions offered by 
the various mental health professionals.  The VA physician 
who opined sometime in 2000 that there was insufficient 
authoritative evidence to associate a long-term psychiatric 
disorder with the development of heart disease seems to be 
somewhat equivocal.  He stated not that it was unlikely, but 
that it "seems" unlikely that a psychiatric disorder was 
contributing significantly to any coronary disease.  However, 
the evidence also includes statements from the veteran's 
principal treating physician indicating that in her opinion 
the veteran's "stressors" of anxiety and depression had 
exacerbated and perpetuated his heart problems.  Another 
physician, Dr. King, reported in December 1997 that anxiety 
was in his opinion indeed a stressor which could aggravate a 
heart condition.  

For a veteran to prevail in a claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for a benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The statements from Dr. King and the veteran's principal 
treating physician certainly constitute competent medical 
evidence linking the veteran's heart disease to his service-
connected depression and anxiety.  Therefore, service 
connection on a secondary basis is supported by the competent 
medical evidence of record.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 3.310; Gilbert, 1 Vet. App. at 49; Allen, 
7 Vet. App. 439.  


						(continued on next page)






ORDER

Service connection for heart disease secondary to service-
connected psychiatric disability is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

